 



Exhibit 10.2
DIRECTOR STOCK OPTION AGREEMENT
     This DIRECTOR STOCK OPTION AGREEMENT (“Agreement”) is entered into
effective as of the ___day of ___, 200___(the “Date of Grant”), between TARRAGON
CORPORATION, a Nevada corporation (the “Company”), and ___, an individual (the
“Optionee”).
     WHEREAS, the Company has adopted, with the approval of its stockholders,
the Tarragon Corporation Amended and Restated Omnibus Plan (such Plan, as same
may hereinafter be amended, is referred to as the “Plan”), a copy of which will
be provided to Optionee at any time upon request; and
     WHEREAS, in order to achieve the objectives of the Plan, and to secure the
continuing services of Optionee as a Director, the Company wishes to grant to
Optionee an option (the “Option”) to purchase shares of common stock of the
Company, $.01 par value (the “Shares”), exercisable for the period and upon the
terms hereinafter set out.
     ACCORDINGLY, in consideration of the foregoing premises, the mutual
promises hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Optionee agree as follows:

1.   Grant of Option. Subject to the terms and conditions of this Agreement and
the Plan, the Company hereby grants to Optionee the Option to purchase ___Shares
of the Company, at a price of $  per share (the “Exercise Price”).   2.   Term
of Option; Vesting. Except as otherwise provided herein, the total number of
            shares subject to this Option shall become exercisable on the Date
of Grant. Optionee may exercise this Option from time to time, in whole or in
parts of no fewer than one hundred (100) shares (or the total remaining shares
covered by this Option if less than 100), at the election of the Optionee,
through the Termination Date, as that term is defined below.   3.   Method of
Exercise; Payment. This Option may be exercised from time to time, as provided
above, by delivering, to the Secretary or Treasurer of the Company, written
notice of intention to exercise and full payment of the amount of the Exercise
Price for the number of Shares of the Company with respect to which the Option
is being exercised. Payment may be made (i) by cash, certified check or the
equivalent thereof acceptable to the Company, or (ii) by delivery of Shares of
the Company owned by Optionee at least six (6) months or longer on the date of
exercise (which Shares shall be valued for purposes of payment at the “Fair
Market Value” thereof, as defined in the Plan), or (iii) by a combination of
such methods of payment.   4.   Limitation on Transferability. This Option is
personal to Optionee, and may not be sold, transferred, assigned, pledged,
hypothecated or otherwise disposed of in any

1



--------------------------------------------------------------------------------



 



    way (whether by operation of law or otherwise) except as otherwise provided
by the laws of descent and distribution. Any attempt to sell, transfer, assign,
pledge or hypothecate or otherwise dispose of this Option contrary to the
provisions of this Agreement and the Plan, or upon levy or any attachment or
similar process upon this Option or Optionee’s rights hereunder, this Option and
such rights shall immediately become null, void and of no further force or
effect.   5.   Termination Date. This Option and all rights granted under this
Agreement, to the extent those rights have not been exercised, will terminate
and become null and void at 5:00 p.m., Central Standard Time, on ___, 20___, or
one (1) calendar year following the date Optionee ceases to be a Director of the
Company for any reason (the “Termination Date”). In the event Optionee ceases to
be a Director of the Company for any reason other than Optionee’s death,
Optionee may exercise the Option at any time within one (1) calendar year
following the date such relationship is terminated, to the same extent the
Option was exercisable by Optionee on the date of termination. If Optionee dies
during the term of this Option (including the one (1) calendar year following
termination of his or her relationship with the Company), the person or persons
to whom his or her rights under the Option shall pass, whether by will or by the
applicable laws of descent and distribution, may exercise such Option, to the
extent Optionee was entitled to exercise it on the date of his death, for a
period of one hundred eighty (180) calendar days following Optionee’s death.
Notwithstanding anything in this Agreement to the contrary, this Option and all
rights granted by this Agreement shall in all events terminate and become null
and void on the Termination Date.   6.   Securities Laws. By accepting this
Option and executing this Agreement, Optionee acknowledges (a) that this Option
is a “restricted” security within the meaning of the Securities Act of 1933, as
amended, and may not be transferred except as provided herein; (b) that upon
exercise of this Option, Optionee may receive “restricted” securities of the
Company; (c) that the Company may register shares of common stock under the
Plan, but is under no obligation to register the Shares of the Company which are
the subject of this Option; and (d) that at the time of exercise of this Option,
in whole or in part, Optionee may be required to execute an Investment
Representation Letter or such other written representations concerning his or
her intentions for the retention or disposition of the Shares of the Company
being acquired by the exercise, as, in the opinion of counsel to the Company,
shall be necessary or advisable to insure that any disposition of the Shares
acquired through the exercise will not involve the violation of the Securities
Act of 1933, as amended, any applicable state securities or blue sky laws, any
similar or superseding statute or statutes, or any applicable federal or state
statute or regulation, as then in effect.   7.   Adjustment of Number of Shares.
The number of Shares subject hereto and the Exercise Price per Share shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares of the Company resulting from the subdivision or consolidation of Shares,
or the payment of stock dividends after the Date of Grant, or other increases or
decreases in the number of Shares outstanding effected without receipt of
consideration by the Company; provided, however, that any Option to purchase
fractional shares resulting from such adjustments shall be eliminated. The
issuance by

2



--------------------------------------------------------------------------------



 



    the Company of any Shares of any class, or any securities convertible into
Shares of any class, for cash or property, or for labor or services, either upon
direct sale or upon the exercise of rights or warrants subscribed therefor, or
upon conversion of Shares or obligations of the Company convertible into such
Shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Shares of the Company
subject to this Option.   8.   Merger and Consolidation. Upon any merger or
consolidation where the Company is the surviving entity, this Option shall
continue in accordance with its terms except that, upon any exercise of this
Option (or any substitute Option), Optionee shall be entitled to receive, in
lieu of Shares of the Company, the amount of securities or other consideration
received in the merger or consolidation by holders of the same number and class
of Shares of the Company as may be exercised by Optionee under this Option.   9.
  Rights of Optionee. The Optionee shall not be deemed for any purpose to be a
stockholder of the Company with respect to any of the Shares covered by this
Option, except to the extent that this Option shall have been exercised with
respect thereto. Except as provided in paragraph 8, no adjustment shall be made
for dividends or other rights for which the record date is prior to the date a
stock certificate is issued to Optionee. The existence of this Option shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company or any issue of bonds, debentures, preferred or
prior preference securities ahead of or affecting the Shares of the Company or
the rights thereof or the dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other act or
proceeding, whether of a similar character or otherwise.   10.   Determination
of Board of Directors. This Option is subject to all the terms and conditions of
the Plan, and specifically to the power of the Committee appointed by the Board
of Director’s of the Company to administer and interpret the Plan and Options
granted thereunder. In the event of any conflict between the Plan and this
Agreement, the provisions of the Plan shall control. Optionee agrees that any
dispute or disagreement which shall arise under or as a result of or pursuant to
this Option, Agreement or the Plan shall be determined by the Committee in its
reasonable discretion, and that any good faith determination, interpretation or
other action by the Committee, or in its absence, by the Board of Directors of
the Company, relating to this Option, Agreement or the Plan shall be final,
binding and conclusive for all purposes and upon all parties, including
Optionee.   11.   Defined Terms. Terms utilized in this Agreement which are not
otherwise defined herein have the same meaning as set forth in the Plan.   12.  
Notices. Any notices required or permitted to be given pursuant to this
Agreement must be given in writing and mailed by first class mail or be hand
delivered. All notices to the Company shall be effective only upon receipt by an
officer of the Company and any notices given by the Company shall be deemed to
be received by Optionee on the third day after the date of such notice.

3



--------------------------------------------------------------------------------



 



13.   Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, and
all references herein to either the Company or the Optionee shall be deemed to
include any successor or successors, whether immediate or remote.   14.  
Governing Law and Enforcement. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the United States of America and the
State of Nevada.   15.   Captions. The headings or captions of this Agreement
and the Plan have been included for ease of reference only and are not to be
considered in the construction or interpretation of this Agreement or the Plan
or any section or clause contained herein or therein.   16.   Separate
Agreement. Any and all Option rights granted to Optionee hereunder shall be
deemed to be in addition to and separate and apart from any Option rights
granted to Optionee under any separately existing stock option or other like
agreement.

           IN WITNESS WHEREOF, this Agreement has been executed and delivered as
of the date and year first above written.

                  By:           William S. Friedman,        Chief Executive
Officer
OPTIONEE:

              printed name:     

4